Exhibit 10.1

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

CHARLES BRAD BENGE (“Employee”) and CSI COMPRESSCO GP INC., formerly, Compressco
Partners GP, Inc. (the “Company”) hereby enter into this Mutual Termination of
Employment Agreement on May 15, 2017. Reference is hereby made to the Employment
Agreement executed by Employee and Company effective as of August 4, 2014, along
with any modifications or amendments thereto (the “Employment
Agreement”).  Unless otherwise defined herein, capitalized terms have the
meaning given them in the Employment Agreement.

 

1.

The Initial Employment Period in the Employment Agreement expires on August 4,
2017, and the parties do not wish to renew the Employment Agreement at
expiration of the Initial Employment Period.

 

2.

The Company and the Employee hereby mutually agree that the Employment Agreement
shall be terminated on August 4, 2017 (the “Effective Date”) and it shall have
no further force or effect from and after the Effective Date and the Employee
hereby releases the Company from any claims, demands, causes of action or
liabilities arising from the mutual termination of the Employment Agreement as
herein provided.

 

3.

Notwithstanding the termination of the Employment Agreement, Employee’s status
will be an “at will” employee of Company after the Effective Date.  

 

4.

Employee and Company hereby mutually agree and acknowledge that termination of
the Employment Agreement does not constitute a termination of employment for any
reason under the Employment Agreement, including a termination for “Good Reason”
by Employee or a termination without “Cause” by the Company.

 

5.

This agreement may be executed in multiple counterparts, each of which will be
deemed an original but all of which will constitute but one agreement.

 

 

CHARLES B. BENGE

 

CSI COMPRESSCO GP INC.

 

/s/ Charles B. Benge

 

 

/s/ Timothy A. Knox

 

 

Name:   Timothy A. Knox

Title:      President

 

 